EXAMINER’S AMENDMENT/COMMENT

Response to Remarks
Applicant’s remarks, see pages 8-14, filed 2021.08.12, with respect to the rejection of claims 1-3, 6-10 and 12-14 have been fully considered and are persuasive.  The rejection of claims 1-3, 6-10 and 12-14 has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2021.05.24 was filed after the mailing date of the non-final office action on 2021.05.12.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Please note that the relevance of the cited documents is unclear.  

    PNG
    media_image1.png
    120
    1009
    media_image1.png
    Greyscale

The EP search report is directed to subject matter that is not consistent with the claimed invention.

    PNG
    media_image2.png
    275
    1050
    media_image2.png
    Greyscale



Allowable Subject Matter
Claims 1-3, 5-10 and 12-17 are allowed. The following is an examiner’s statement of reasons for allowance: claims 1-3,5-10 and 12-17 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899.  The examiner can normally be reached on 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached at (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/26/2021 11:25 AM